ORDER

PER CURIAM:
AND NOW, this 10th day of February, 1998, James P. Gittens having been placed on indefinite temporary suspension from the practice of law in the District of Columbia by Order of the District of Columbia Court of Appeals dated December 19, 1994; the said James P. Gittens having been directed on November 13, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that James P. Gittens is placed on indefinite temporary suspension from the practice of law in this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E.